UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7285



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL SHOWELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-97-424, CA-99-3561-HNM)


Submitted:   December 5, 2000          Decided:     December 19, 2000


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Showell, Appellant Pro Se. Jane Meadowcroft Erisman, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Showell appeals the district court’s denial of his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000) and asserts

only one claim on appeal:   that he received ineffective assistance

of counsel when counsel did not note a requested appeal.       The

district court has granted a certificate of appealability as to

Showell’s claim that his attorney failed to note an appeal.     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability as to all remaining claims and dismiss the entire appeal on

the reasoning of the district court. See United States v. Showell,

Nos. CR-97-424; CA-99-3561-HNM (D. Md. Aug. 9, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2